 THE BUDD COMPANY457Allison, and Ford) may have 5-year contracts 4As to the four re-maining companies it was admitted that General Electric did not have5-year contracts.No information was furnished as to Pratt-Whitney,Continental, and Curtiss-Wright.We find merit in the Petitioner's position that the current contractis not a bar. The instant plant is engaged essentially in the manufac-ture of aviation engine parts.The Board has found that contracts aslong as 3 years may be a bar in the aviation industry,' but as yet hasnot extended the concept of reasonableness beyond 3 years in this in-dustry.As the Intervenor has failed to show that a substantial por-tion of the aircraft engine parts industry has negotiated contractsof similar duration, we find that the instant 5-year contract, of whichmore than 3 years have already elapsed, is not a bar to an election ofrepresentatives.64.The appropriate unit :We find that all production and maintenance employees includingsteampower employees' at the Employer's Hamilton, Ohio, plant, butexcluding all clerical employees, engineers, and all supervisors asdefined in the Act, constitute a unit appropriate for purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication']& No contracts of these companies were in evidence and no representative thereof testi-fied at the hearing.The evidence in the record is insufficient to support a finding thatthese companies have 5-year contracts in the aviation engine parts industry.5 SeeRepubiw Aviation Corp.,109 NLRB 569.6 SeeDuncan Foundry and Machine Works,Inc.,107 NLRB 298.CoilWinders, Inc.,d/b/a New Cassell Electronics,109 NLRB 827.7The unit as indicated herein was amended at the hearing to include the steam poweremployees and is the same unit as that described in the current contract.8 See Chairman Farmer's concurring decision inAllis-ChalmersManufacturing Com-pany,111 NLRB 389.THE BUDD COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT, AND AGRICULTURAL IMPLEMENT WORKERS of AMERICA,UAW-CIO,PETITIONER.Case No. 4-RC-0339. February 1, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Samoff,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'1The hearing officer referred to the Board for disposition a motion by the Employer tostrike certain testimony relating to the duration of the negotiations which resulted in theexecution of the contract urged as a bar herein and a motion by Budd Field Employees,Independent Union, the Intervenor,to dismiss the petition on the ground of contract bar.In view of our disposition of the contract-bar issue,it is unnecessary to consider the motionto strike and the motion to dismiss is hereby denied.111 NLRB No. 74. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer operates five plants throughout the country.At itsRed Lion plant involved in this proceeding, the Employer is engagedmainly in the manufacture of railway cars, highway trailers, automo-tive parts, and jet engine parts.The Intervenor, Budd Field PlantEmployees' Independent Union, was certified as the exclusive bar-gaining agent for the production and maintenance employees at theRed Lion plant on September 28, 19512 On May 29, 1952, the Em-ployer and the Intervenor entered into a 5-year contract covering those-employees, effective until May 29, 1957, and from year to year there-after, in the absence of appropriate termination notice.The Em-ployer and the Intervenor contend that this contract is a bar to the-petition filed herein on March 25, 1954, principally because of thebargaining practices within the automobile and automotive parts in-dustry, to which they claim the Red Lion plant properly belongs. ThePetitioner argues that the record fails to establish that the Red Lion-plant belongs to an industry covered in substantial part by contractsof more than 2 years' duration and that therefore the contract in ques-tion, of which more than 2 years have already elapsed, is no bar.The record establishes that before 1952 the Red Lion plant wasdevoted in the main to railway car production. The character of its-activities since then 3 is shown by the following tabulations :DOLLAR VALUEOF SALES19521953January 1-Mar. 31,1954Railway car products-----------------------------------------$15,724,613$22,749,368$5,982,858Trailers and automotive parts-----------------------9,912,19121,189, 3273,247,463Defense items(mostly jet engine parts) -----------------------7,321,07013,081,1321,765,918PRODUCTION EMPLOYEESAs of-Approximate number engaged in manufacturing-May 29,Jan 2,June12,Mar 18,1952195319531954Railway car products-----------------------------5015556571,013Trailers and automotive parts----------------------------------5121,1711,116405.Jet engine parts------------------------------------------------1295732061673 The Budd Company,91 NLRB No. 105 (not reported in printed volumes of Board De-,elsionsand Orders).3The hearingin this case opened onApril 21, 1954. THE BUDD COMPANY459)It is the Board's rule in cases such as this that contracts of morethan 2 years' duration may not serve as a bar to an election after thefirst 2 years unless it is shown that a substantial part of the industryconcerned is covered by longer agreements.'As previously indicated,the Employer and the Intervenor contend that this case concerns theautomobile and automotive parts industry, a substantial portion ofwhich is covered by 5-year contracts.'On the basis of the entire rec-ord, however, including the sales volume of railway car products andjet engine parts compared with that of trailers and automotive parts,and the fluctuation in the division of manpower between trailers andautomotive parts production and other work,' we find that the RedLion plant is not primarily engaged in the manufacture of trailers andautomotive parts and hence cannot be considered part of the automo-bile and automotive parts industry for purposes of this case.'Asthe record does not show that the Employer belongs, for contract-barpurposes, to any other industry which is covered in substantial partby contracts of longer than 2 years' duration,' we find that the contractin question, having been in effect for more than 2 years, is not a bar to,this proceeding.'In view thereof, we deem it unnecessary to passupon various other contentions of the Petitioner with respect to thecontract-bar issue.4. In substantial accord with the stipulation of the parties and ourunit finding in the earlier case involving the Employer,10 we find thatthe following employees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :4 General Motors Corporation,Detroit Transmission Division,102 NLRB 11405 Ibid.°Contrary to the Employer, we find no warrant inGeneral Motors Corporation (Mil-waukee Plant) A. C. Spark Plug Division,102 NLRB 1139, for considering the sales and'manpower figures pertaining to jet engine parts as evidence of the Employer's connectionwith the automobile industry merely because those items are produced for a companyengaged principallyin manufacturing automobiles.'SeeBendix Aviation Corporation, Hamilton Division,111 NLRB 456 In the cir-cumstances,we find no justification for the application of the bargaining practices in theautomobile industry to this case in the fact that the combined sales of the Employer's fiveplants may preponderate in favor of automotive parts or that the plants may be coveredby 5-year labor agreements resembling those prevalent in the automobile industry.8In so finding, we reject the contention by the Employer that the Board should holdthe Red Lion plant to fall within the "Transportation Equipment Manufacturing" indus-try which is "composed in good part of automobile manufacturing" and wherein 87 per-cent of the agreements have a duration of 3 years or longer, according to sources quotedin the Employer's briefUnder the "substantial part of the industry" test which wasadopted early in 1953,the Board has considered as separate industries those industrieswhich the Employer would now merge into a broad "Transportation Equipment Manufac-turing" industrySee, for example,General Motors Corporation,Detroit TransmissionDivision,supra(automobile industry),andRepublic Aviation Corp.,109 NLRB 569 (avia-tion industry).6Member Rodgers agrees that the current contract between the Employer and the Inter-venor is no bar to the instant petition.However,he bases this finding solely upon thefact that the contract has been in effect for more than 2 years. See his dissent inRepub-lic Aviation Corp , supra.10 Footnote 2,sup) a. -460DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees of the Employer at itsRed Lion plant, Bustleton, Pennsylvania, excluding professional andtechnical employees, timekeepers, rate setters, time-study men, safetyinspectors, nurses, cafeteria employees, guards, office and clerical em-ployees, administrative employees, executives, and supervisors as de-fined in the Act.[Text of Direction of Election omitted from publication.]MEMBERMURDOCK took no part in the consideration of the aboveDecision and Direction of Election.LOCAL 169, INDUSTRIAL DIVISION INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA, AFLandANN BoDROO.Case No. 4-CB-199. February 2,1955Decision and OrderOn September 9, 1954, Trial Examiner Henry S. Sahm issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made.at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the,case and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner with the following additions andmodifications.1.We agree with the Trial Examiner's finding that the Respond-ent, through its agent, John Morris, independently violated Section 8(b) (1) (A) of the Act by threatening employees with physical vio-lence and loss of employment if they engaged in activities on behalf ofUnited Steelworkers of America, CIO.We find no merit in the Re-In footnote 41 of the Intermediate Report, theTrial Examiner erroneously stated thatthe recordis silent as to the disposition made of the case ofRobert O'Conner,whose dis-charge theRespondent had requested for nonpayment of dues. The record shows, and wefind, that after the Respondent asked forthe discharge of O'Conner,the Company pro-moted him to a foreman's position.The Respondent thereafter withdrew its request fordischarge because bewas no longer in the bargaining unit and subject to the union-secu-rity clause.The Intermediate Report iscorrectedaccordingly.In adoptingthe TrialExaminer's findings, we do not alsoadopt hisdiscussion and con-clusions asto the properusage of the Respondent'swithdrawalcard system.We do notconsider this discussion necessary to a decision on the issues in this case.111 NLRB No. 72.